Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 10, 2018

The Court of Appeals hereby passes the following order:

A19A0214. SHONTORI NEOSHUBA GOODEN v. THE STATE.

      Shontori Neoshuba Gooden pled guilty to multiple offenses, including two
counts of felony murder. Subsequently, Gooden filed a motion to withdraw his guilty
plea. The trial court denied the motion, and Gooden filed this direct appeal. We,
however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring). Accordingly, Gooden’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/10/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.